ON MOTION FOR REHEARING.
Per Curiam.
The motion for a new trial contained one hundred and three grounds. To have discussed each of them separately would have unduly prolonged an opinion already necessarily of considerable length. So likewise, to deal with each of the grounds of the application for a rehearing in detail would serve no useful purpose. Suffice it to say that the matters set out in the motion for a rehearing were not overlooked in making the decision, but were carefully considered and passed upon, though not all of them were discussed at length. While the difference of opinion among the members of the court ás to certain questions, which appears from the opinion and the dissenting opinion filed, still exists, the court is unanimous in overruling the application for a rehearing.

Motion overruled.